Pottle, J.
1.-Proof that one accused of gambling was seen in a party of four sitting in a circle on the floor; that one of the party was heard to tell another to put down a half-dollar; that all fled upon the approach of an arresting officer, and that a pile of cards and money were found on the floor in front of the place where the accused had been sitting, authorizes his conviction, notwithstanding the absence of direct evidence that he was seen “to pick up or put down a card” or “put down any money or pick up any money.” In Griffin v. State, 2 Ga. App. 534 (58 S. E. 781), the accused was not connected either with the cards or the money, whereas, in the present ease, both were found immediately in front of where he had been sitting.
*572Decided April 2, 1913.
Accusation of gaming; from city court of Statesboro—Judge Strange. January 29, 1913.
F. B. Hunter, for plaintiff in error.
F. T. Lanier, solicitor, contra.
2. The conviction of the accused was based partly upon direct and partly upon circumstantial evidence. There was direct evidence that he was present and had the opportunity to play, and circumstantial evidence that he was a participant in the game.
3. It is not error to fail to attempt a definition of the words, “reasonable doubt.” Thigpen v. State, 11 Ga. App. 846 (76 S. E. 596) ; Buchanan v. State, Id. 756 (76 S. E. 73). Judgment affirmed.